Title: Luis de Onís to Thomas Jefferson, 3 June 1814
From: Onís, Luis de
To: Jefferson, Thomas


          Monsieur  Philadelphie ce 3. Juin 1814.
          Je suis trés charmé Monsieur d’aprendre par la lettre du 28. Avril, dont vous m’avez honnoré, que la Constitution de la Monarchie Espagnole, que je me suis pris la liberté de vous offrir, a été de votre aprovation. L’aprovation d’une personne si distinguée par son talent que par ses connoissances profondes dans le droit publique, et sur tout par la part qu’il a eu dans la redaction de la Constitution si admirée des Etats Unis, ne saurait qu’être trés flateuse à tous egards à la Nation Espagnole, et à moi en particulier: recevez Monsieur je vous prie mes remerciments de la peine que vous vous étes pris de la parcourrir, et de me communiquer vos observations lumineuses sur les points sur les quels vous apreendez que nous difererrons;  mais permettez moi aussi, que j’essaye de vous transmettre mes reflexions au sujet des deux points, que vous m’avez cité dans votre lettre: Peut-être je serai assez heureux de dissiper les doutes que vous avez, et de vous mêttre d’accord avec les representants Espagnols, qui ont consacrés ses interessants travaux pour faire le bonheur de la Nation à la vue de l’Ennemy, et au milieu même des grenades et bombes dont la ville de Cadix etoit foudroyée.
          Un des points que vous remarquez c’est l’intolerance d’autre Réligion que la Catholique: le peu de securité que l’inquissition ne soit retablie tribunal qui juge exclusivement des opinions, et qui est authorisé de punir ceux qui se separent des dogmes Catholiques.
          Pour aprecier Monsieur la sagesse des Representants du Peuple dans le Cortes, et l’energie dont ils se sont revetus pour rediger cet article, il faut vous representer, que le Clergé d’Espagne, lors de notre glorieuse insurrection etoit le corps le plus puissant de
				l’Etat: que le Peuple etoit rempli des prejugés religieux contre les quels on ne pouvait pas heurter de front; sans s’exposser à tomber plus
				que jamais dans les tenebres du fanatisme: que les
				Representants ont tout pesé, ont tout consideré; et que sa sagesse et prevoyance a sçu tirer partie de toutes ces circonstances pour amener le peuple, non seulement a abolir
				l’inquisition, source
				de
				tous les maux qui ont afligé la Nation depuis tant de siecles, mais à declarer qu’elle etoit incompatible avec la Constitution, et avec la liberté de la Monarchie;
				Quelle garantie plus forte
				peut-on
				avoir Monsieur contre le retablissement de l’Inquisition que la declaration dont je viens de faire mention, et l’etablissement de la liberté de la presse, comme point constitutionnelle? On
				devroit
				croire qu’il n’etoit pas possible d’en faire davantage. Cependant les representants Espagnols sont allès plus loin:
				Ils ont etablis comme basse constitutionelle l’education et instruction
				publique,
				boulevard impenetrable au fanatisme, et le seul rempart contre le despotisme et la tirannie. Vous m’avouerez j’espere Monsieur que c’est
				precissement dans la redaction de cet article que les
				representants du Peuple Espagnol se sont excedé à eux mêmes: Ils desiroient detruire l’hidre du fanatisme, assurer la tranquillité des consciences à tous les Individus qui se fixeroient sur le
				sol
				Espagnol, et empecher qu’ils fussent inquietés pour ses opinions religieuses: La redaction de l’article 2de titre 2de de la constitution, et l’abolition de l’Inquisition garantissent l’un et l’autre. Il est vrai qu’il n’est pas permis aucune autre culte publique que le catholique, mais il n’est pas defendu
				à aucune personne de quelque religion que ce soit de s’etablir dans les états Espagnols, d’avoir ses opinions à lui, de donner son culte privé à ses Dieux, et de leur faire ses prieres. La
				Constitution et l’abolition de l’Inquisition lui donne toute la garantie necessaire à cet egard. Je vais plus loin Monsieur. Je pense que l’article, decretant qu’aprés huit ans la constitution
				sera
				revissée et amendée, si on trouveroit qu’il etoit necessaire, est une porte que les peres de la Patrie ont voulu laisser ouverte, pour faire inserer à l’expiration de ce terme la liberté absolue
				des
				Cultes, qui fait la base du bonheur dont aujourd’huy jouit votre Republique. Je me flâte Monsieur que l’explication que je me suis pris la liberté de donner sur cet article à l’homme le plus
				marquant
				de l’Amerique, sera suffissante pour dissiper les craintes que son Coeur bienfaissant avoit conçu sur l’imperfection de l’antiqarticle en question, et je me flâte d’après cela que nous serons d’accord sur ce point, et même que nous reconnoitrons que c’est precissement le point qui fait le plus d’honneur aux representants de
				la Nation Espagnole.
          Quant au second point dont vous me faites l’honneur de me parler, c’est à dire, sur ce que vous craignez que notre representation nationale soit un peu aristocratique, attendu que les elections doivent passer par trois differents scrutins ou ballotages, et que les derniers Electeurs sont autorissés à nommer pour representants des Individus, qui peut-être ne se seront pas trouvés dans la liste des Electeurs, je vous rappellerais Monsieur ce que vous savez mieux que moi, que c’est un axiome incontrovertible en droit publique, que la liberté est d’autant plus assurée, que les elections sont plus epurées, et les ballotages se multiplient. Il n’y a point de doute que l’election tumultueuse est plus sujette à se resentir de l’esprit de partie, à être seduite par l’influence des riches, et qu’il est plus dificile de gagner ou d’influer trois diferentes chambres qui doivent faire les elections, que de gagner ou d’acquerir de l’influence dans une seule. Dailleurs en Espagne la noblesse titrée est peu nombreuse, trés considerable la noblesse proprement ditte, et la Constitution n’en connoit aucune pour la representation nationale, en sorte que le pretre, le
				grande d’Espagne, le Gentilhomme, et le roturier sont tous des Citoyens egaux devant la loi, et ils n’ont aucune preéminence quelqu’onque pour etre elus deputés aux Cortes. c’est ainsi que nous
				avons
				vu qu’il y en a eu depuis l’établissement de notre liberté des Deputés de toutes les Clases dans les Cortes, et que toujours a été la plus nombreuse celle du Peuple, mais du peuple qu’il a
				quelque
				moyen de subsister afin de les mettre à couvert de la seduction, et de s’assurer que dans toutes les deliberations de cet  auguste Congrés, tous les Deputés ont un interet reel à apuyer ce qu’il est utile à la generalité des habitants, puisqu’ils y trouvent en cela leur propre avantage. Vous conviendrez j’espere avec moi Monsieur qu’une election de cette nature loin d’etre aristocratique,
				a toutes les provabillités d’etre plus populaire, qu’on l’a adopté avec une parfaite connoissance des defauts des elections tumultuaires, et avec l’idée d’empecher que des gens ignorants,
				immorales,
				ou qui n’ont rien à perdre puissent s’introduire dans les deliberations sacrées qui doivent faire le bonheur de la Nation. Je me flâte Monsieur que nous serons d’accord encore sur ce point, si
				vous
				arretez votre consideration sur la solidité de tout ce que je viens de vous exposer.
          Il ne me reste donc que de vous dire mon opinion sur celle que vous avez enoncé, de ce qu’il seroit avantageux à l’Espagne d’abandonner toutes ses Colonies, de leur donner la liberté, et de les rendre independants. Je suis parfaitement d’accord avec vous sur ce point: L’Espagne et tous les Individus qui compossent cette grande Nation, la plus marquante dans l’histoire par son courage, sa generosité, loyauté, et par ses sentiments philantropiques, connoit fort bien que les Provinces d’Amerique ne peuvent rien ajouter à sa puissance: elle a été avant la découverte de l’Amerique, elle est, et elle sera toujours une puissance de prémier ordre, digne de l’admiration de tous les êtres sensibles: Les tresors du Mexique et du Perou si comboités par les Puissances étrangeres, ne servent qu’à afeblir l’Espagne, et à diminuer sa population et sa force: une preuve bien claire du peu que l’Espagne a besoin des Ameriques,
				nous l’avons dans le projet presenté dernierement aux Cortes, pour eteindre completement sa dette en dix ans, sans compter avec un seul liard de l’Amerique, et tout en diminuant considerablement
				les
				contributions qui existoient du tems de Charles 4. L’Espagne connoit et sait aprecier la solidité de ces verités, et elle n’hesiteroit pas a abandonner
				les Ameriques et à leur accorder son independence, si elle pourroit compter de trouver
				la même bonne foi, qu’elle mêt dans ses transactions parmi les puissances du globe, et si elle ne craignoit pas qu’en les abandonnant elle ne les laisserait en proie aux dissentions, guerres
				civiles,
				meurtres, assassinats, et tous les horreurs auxquels l’ambition des puissances etrangéres ne laisseroit de les amener, soit pour les asservir, soit pour empecher qu’elles prosperent. vous ne
				pouvez
				pas nier Monsieur que le plan de la reduction a été employé avec succés dans diferentes de ses provinces par les puissances étrangeres, pendant la glorieuse insurrection de l’Espagne, dans le
				tems
				meme que cette Puissance etoit avec elles dans la plus parfaite paix, et qu’elle faissois des glorieux efforts pour rafermir sa liberté, et pour la donner à toute l’Europe.
				Vous n’ignorez pas
				Monsieur que du sein de votre Republique (sans doute sans l’aveu, et contre les ordres du Gouvernement) on a fourni des armes, des vivres, des soldats, des officiers pour allumer la guerre civile
				dans plusieures des possessions Espagnoles, et les masacres de Tejas, des Caracas, des Florides,  du Mexique, et de Buenes Ayres sont encore fameuts, pour que l’Espagne sache, que l’humanité exige,
				qu’elle donne toute la protection qu’ils meritent aux descendants de ses ancetres, trop jeunes encore, et qui ont trop peu d’experience pour ce gouverner par eux memes. La constitution formée par
				la
				Republique de Caracas, et toute sa conduite depuis sa revolution est une demonstration frapante, que ces Provinces abandonnées à elles mêmes ne sauroient se gouverner; qu’elles ont besoin des
				conseils et de la direction de la Mére Patrie, et que ceux qui leurs conseillent l’independence, ne vissent qu’à causer sa ruine; tout comme celui qui conseilleroit à un enfant de cinq ans de se
				soustraire de la domination paternelle, et qu’il se gouverna par lui même. Mon opinion donc, (et je differe en ceci de l’opinion de Mr de Foronda mon predecesseur) est d’après tous ces fondements que l’Espagne ne doit pour le present abandonner ses provinces de l’Amerique, malgré qu’elles ne lui soient pas d’aucune avantage reelle;
				qu’elle doit les defendre au risque de son existence, comme un Pere defende ses enfants contre tous ceux qui veulent leur faire du mal; qu’elle doit les amener graduellement à ce
				but, en les
				faissant, comme elle l’a fait dejà par la Constitution partie integrante de la Monarchie,  egales en droits et prerrogatives, en leur accordant enfin le droit de dicter ses loix et de se gouverner par ses propres representants, ce qui acomplit tout ce qu’elles pourroient obtenir si elles se separoient
				de la Mere patrie.
          J’espere Monsieur que vous m’excusserez la franchise avec la quelle j’ai osé vous donner mon opinion: Je parle à un Philosophe renommé par sa philantropie, et son talent superieure; je cherche à m’illustrer, et je vous serois extremement redevable, si vous pouvez mes donner des idées, comme homme publique et  comme Philosophe, qui puissent rectifier mon opinion: Celle ci est en deux mots, que je pense comme vous, en ce que les Ameriques ne sont pas necessaires à l’Espagne pour sa gloire et sa prosperité, mais qu’il est de la gloire et de l’humanité de l’Espagne, vu qu’elle ne peut pas compter sur la bonne foie des Nations etrangeres, et qu’elle prevoit qu’elles feront tout son possible pour rendre malheureuses les provinces de l’Amerique de les proteger à toute outrance, comme un bon Pere protege et defende un enfant seduit par des mauvais Conseils, qui a une conduite irreguliere.
          Madame de Onis est extremement sensible aux politesses de Madame Rendorph votre fille: elle me charge de lui temoigner toute sa reconnoissance, ainsi que son regret de n’avoir pas eu l’avantage de faire sa connoissance personnelle: elle espere qu’elle ne tardera
				pas à avoir ce plaisir, et en attendant elle me prie de l’assurer de son respect.
				J’oserai vous prier aussi d’offrir les miens à Madame de Hackley, et d’étre bien persuadé des voeux que je fais pour votre prosperité.
          Agréez Monsieur les assurances de la plus haute consideration avec laquelle j’ai l’honneur d’être 
          Monsieur votre trés humble et trés obéisst ServrLe Chevalier de Onis
         
          Editors’ Translation
          
            Sir  Philadelphia 3. June 1814.
            I am delighted, Sir, to learn from the letter with which you honored me on 28 April that the constitution of the Spanish monarchy, which I took the liberty of presenting to you, met with your approval. The approbation of a person as distinguished as you are for your talent, your deep knowledge of public law, and most of all for the part you took in writing the much admired Constitution of the United States, can only be flattering from every point of view to the Spanish nation and to me in particular. Please accept, Sir, my thanks for the trouble you took in reading it and communicating to me your enlightened observations on the areas in which you think we will differ, but allow me also to try to convey my reflections on the two points you raised in your letter. Perhaps I will be so fortunate as to dispel any doubts you may have and persuade you to agree with the Spanish representatives, who were hoping through their interesting labor to make the nation happy in full view of the enemy and even while grenades and bombs were striking the city of Cádiz.
            One issue you raise is the intolerance for religions other than Catholicism: the lack of security that the Inquisition, a tribunal that judges opinions exclusively and is authorized to punish those who reject Catholic dogma, will not be reestablished.
            In order to appreciate, Sir, the wisdom of the representatives of the people in the Cortes and the energy needed for them to write this article, I must explain to you that during our glorious insurrection the Spanish clergy was the most powerful body in the state, that the people
			 were full of religious prejudices that one could not confront head-on without exposing oneself to the risk of falling more than ever into the darkness of fanaticism, that the representatives
			 considered and weighed everything, and that in their wisdom and foresight they knew how to take advantage of all of these circumstances in order to lead the people not only to abolish the
			 Inquisition, the source of all the evils that have afflicted the nation for so many centuries, but to declare that it was incompatible with the constitution and the liberty of the monarchy.
			 What
			 stronger guarantee can one have, Sir, against the reestablishment of the Inquisition than the declaration I just mentioned and the establishment of the freedom of the press as a constitutional
			 right?
			 One would think that it was impossible to do more than this. However, the Spanish representatives went even further.
			 They established public education, the impenetrable bulwark against fanaticism
			 and
			 the only rampart against despotism and tyranny, on a constitutional basis. I hope, Sir, that you will admit that it is precisely in the
			 composition of this article that the representatives of the
			 Spanish people have surpassed themselves. They wanted to destroy the hydra of fanaticism, insure tranquility of conscience to all persons who settle on Spanish territory, and prevent them from
			 being
			 persecuted for their religious opinions. The drafting of article 2 of the second section of the constitution and the abolition of the Inquisition guarantee these things. While it is true
			 that
			 no religion other than Catholicism is allowed, people of other religions are not forbidden from settling in the Spanish states, from having their own opinions, or from worshiping and praying
			 privately to their own gods. The constitution and the abolition of the Inquisition provide all the necessary guarantees on this issue. I will go even further, Sir. I believe that the article
			 stipulating that the constitution will
			 be
			 revised and amended after eight years, if it is found necessary to do so, is a door that the nation’s fathers wanted to leave open in order to insert at the end of this term absolute religious
			 freedom,
			 which is the foundation of the happiness enjoyed by your republic today. I flatter myself, Sir, that as the most remarkable man in America, you will find my explanation of this article sufficient to dissipate the fears that your kind heart may have had about the imperfection of the article in question, and this
			 leads me to hope
			 that we will agree on this point and even
			 recognize that it is precisely this which most honors the representatives of the Spanish nation.
            As to your second point, which is your fear that our national representation is a little aristocratic, remember that the elections must go through three different polls or ballots and that the final electors are authorized to name as representatives individuals who would perhaps not have been placed on the electors’ list. I will remind you, Sir, of something you know better than I, that the following is an uncontested axiom of public law: the more refined and numerous the elections, the more secure freedom is. Tumultuous elections are no doubt more likely to be influenced by party mentality and be seduced by the influence of the rich. It is more difficult to win over or influence three different electoral bodies, than to win over or acquire influence over only one. In any case, in Spain titled noblemen are not numerous, although the nobility as a whole is properly speaking very considerable, and the constitution does not recognize nobility with regard to national
			 representation. Therefore the priest, the Spanish elite, the gentleman, and the common people are all equal citizens in the eyes of the law, and they enjoy no advantage of any kind in the
			 election of
			 representatives
			 to the Cortes. Thus we have seen that since the establishment of our liberty, representatives of every class have served in the Cortes. The people have always been the most heavily
			 represented, but only the sort of people who are self-supporting, so as to avoid their being bought off and to insure that in all the deliberations of this august congress the deputies have a
			 real
			 interest in supporting that which is advantageous to themselves and thus also useful to the bulk of the inhabitants. I hope, Sir, you will agree with me that an election of this nature, far
			 from
			 being aristocratic, has every chance of being more representative of the people, and that it was adopted with a perfect knowledge of the flawed nature of tumultuous elections and concerned with
			 keeping away ignorant,
			 immoral people, who have nothing to lose, and preventing them from insinuating themselves into  the sacred deliberations necessary to insure the nation’s happiness. I flatter myself, Sir, that we
			 will
			 also
			 be in agreement on this point, if you stop to consider the solidity of the arguments I have just presented to you.
            My only remaining task is to respond to your opinion that Spain could advantageously abandon all of its colonies, give them their freedom, and make them independent. I agree with you completely. Spain and all the individuals that compose this great nation, the most noted in history for its courage, generosity, loyalty, and philanthropic sentiments, know quite well that the American provinces can add nothing to its power. Spain was a power of the first order before the discovery of America, it still is, and it always will be, worthy of the admiration of all thinking people. The treasures of Mexico and Peru, which are so coveted by foreign powers, only serve to weaken Spain and diminish its population and strength. Spain gave a  very clear proof that it has little need for America in the plan
			 recently presented to the Cortes, in which it is proposed to extinguish its debt in ten years without using a single cent from America and while diminishing considerably the
			 sums levied under Charles IV. Spain knows and appreciates the importance of these truths and would not hesitate to abandon the
			 Americas and grant them their independence if it could rely on other global powers to
			 manifest
			 the same good faith it shows
			 in its transactions with them, and if it did not fear that by abandoning its colonies, it would expose them to discord, civil wars, murders, assassinations, and all the horrors
			 that
			 the ambition of foreign powers will bring them, either by enslaving them or by preventing them from prospering. You cannot deny, Sir, that the scheme of subjugation has been used successfully by
			 foreign powers in various provinces during the blessed Spanish insurrection and at the very same time that this power was in a state of the most perfect peace with them and was making glorious
			 efforts to strengthen its liberty and extend it to all of Europe. You are not ignorant of the fact that from the bosom of your own republic (probably without consent and against government
			 orders) arms, food, soldiers, and officers were provided to start civil wars in several Spanish possessions.
			 The massacres of Texas, Caracas, the Floridas, Mexico, and Buenos Aires are still
			 infamous. Spain therefore recognizes its humanitarian obligation to give the descendants of its ancestors all the protection they deserve, because they are still too young and inexperienced to
			 govern
			 themselves. The constitution created by the Caracas Republic and its behavior since its revolution gives striking proof that these provinces, if left to themselves, would not know how to
			 govern themselves, that they need the advice and leadership of the mother country, and that those who advise independence only aim to bring about their ruin, as much as if someone advised a
			 five-year-old child to escape paternal domination and govern himself. From these basic facts I therefore conclude (and in this I differ from Mr. Foronda, my predecessor), that for the moment Spain must not abandon its American provinces, even though they are of no real advantage to it, that it must
			 defend them even at the risk of its own existence,
			 just as a father defends his children against all those who want to harm them, that it must gradually bring them to maturity by making them equal in responsibilities and privileges, as it has
			 already done in making the constitution an integral part of the monarchy. Eventually granting them the right to make their own laws and govern themselves through their
			 own
			 representatives, the colonies will achieve everything they could obtain if they separated from the mother country.
            I hope, Sir, that you will excuse the frankness with which I have dared to give you my opinion; I speak to a philosopher renowned for his philanthropy and superior talent; I am trying to enlighten myself, and I would be extremely obliged if, as a public man and philosopher, you would help me to rectify my opinion. In brief, while I agree with you that Spain does not need the Americas for its glory and prosperity, its glory and humanity do demand that, since Spain cannot count on the good faith of foreign nations and predicts that they will do everything in their power to make the American provinces miserable, it do its utmost to protect them, like a good father protects and defends a poorly advised child, who is behaving badly.
            Madame de Onís is extremely thankful for the kindnesses of your daughter Mrs. Randolph. She asks me to send her word of her utmost gratitude as well as her regret at not having had the good fortune of yet making her acquaintance. She hopes to have this pleasure in the near
			 future, and in the meantime, she asks me to send her respectful regards.
			 I will also dare to ask you to offer mine to Mrs. Hackley and to accept all my wishes for your prosperity.
            
            Please accept, Sir, the assurances of the highest regards with which I have the honor to be,
            Sir, your very humble and very obedient servantLe Chevalier de Onis
          
        